DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims) and Species B (Fig. 6) in the reply filed on February 25, 2021 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 4, “an user” should be changed to -a user-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarin (US 2005/0245820).
Sarin discloses a method for operating a navigation system comprising a first tracker support (Figs. 1-4) affixed to a rigid object (Fig. 2; paragraphs [0022]-[0029]) and a first plurality of trackable elements secured to the first tracker support (paragraphs [0022]-[0029]), a second tracker support (Fig. 2; paragraphs [0022]-[0029]) affixed to the rigid object and a second plurality of trackable elements secured to the second tracker support (paragraphs [0022]-[0029]), the first tracker support and the second tracker support adapted to be independently secured to the rigid object and separated by a distance (paragraphs [0022]-[0029]), the navigation system comprising a localizer (Fig. 1; 26) configured to track the first and second plurality of trackable elements (Fig. 1; paragraphs [0017]-[0019]), the method comprising the navigation system performing the steps of: defining a tracking arrangement to be tracked based on a combination of the first and second plurality of trackable elements (Figs. 1-4; paragraphs [0022]-[0029]); registering a geometry of the tracking arrangement relative to the rigid object (paragraph [0031]-[0035]); tracking the rigid object by detecting the registered geometry of the tracking arrangement (paragraph [0038]); identifying a condition wherein at least one trackable element has been displaced relative to the registered geometry (paragraphs [0042]-[0045]); and generating a response to address the identified condition (paragraph [0043]). Wherein the navigation system generates the response to address the identified condition by further generating visual guidance or instructions to assist a user in manipulating the at least one displaced trackable element to return to the registered geometry of the tracking arrangement (paragraphs [0043]-[0046]). Further comprising the navigation system: detecting that the at least one displaced trackable element has returned to the registered geometry; and recovering registration of the tracking arrangement relative to the rigid object after detecting that the at least one displaced trackable element has returned to the registered geometry (paragraph [0044]). Further comprising the navigation system evaluating an amount of displacement of the at least one trackable element relative to a predetermined displacement threshold or tolerance to determine whether recovering registration of the registered geometry is possible by manipulating the at least one displaced trackable element to return to the registered geometry of the tracking arrangement (paragraphs [0043]-[0068]). Further comprising the navigation system: determining that recovering registration is possible based on the evaluating the amount of displacement; and in response, generating visual guidance or instructions to assist a user in manipulating the at least one displaced trackable element to return to the registered geometry of the tracking arrangement (paragraphs [0043]-[0068]). Wherein the navigation system further generates the response to address the identified condition by: detecting a state of the at least one displaced trackable element (paragraph [0043]); defining an updated tracking arrangement to be tracked based on a combination of the first and second plurality of trackable elements including the detected state of the at least one displaced trackable element (paragraph [0045]); and recovering registration of the tracking arrangement relative to the rigid object by registering an updated geometry of the tracking arrangement relative to the rigid object (paragraph [0045]). Wherein the first plurality of trackable elements comprises two or fewer trackable elements (Fig. 2; 104, 106) and the second plurality of trackable elements comprises two or fewer trackable elements (102), and wherein the navigation system defines the tracking arrangement to be tracked based on a combination of the two or fewer trackable elements of the first plurality and the two or fewer trackable elements of the second plurality (Fig. 2; paragraphs [0026]-[0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin (US 2005/0245820), in view of Kang et al. (US 2007/0270685; “Kang”).
Sarin discloses the method as noted above, wherein the first tracker support and second tracker support comprise first and second bone pins (paragraph [0026]; screw is a type of pin), respectively, and wherein the navigation system generates the response to address the identified condition by further: generating visual guidance or instructions to assist the user in bending the stem of at least one of the first and second fiducial supports to return the at least one displaced trackable element to the registered geometry of the tracking arrangement (paragraphs [0043]-[0068]).
However, Sarin does not disclose the pins having a collar and post extending from the collar
Kang discloses bone pins each having a collar (Fig. 4; part to the right of 400) and a post (400) extending from the collar, and further comprising a first fiducial support (arm and connector of tracker) comprising the first plurality of trackable elements (Fig. 4; the four tracking elements at the top) and configured to clamp to the post of the first bone pin and a second fiducial support comprising the second plurality of trackable elements and configured to clamp to the post of the second bone pin (Fig. 4), the first and second fiducial supports each comprising a stem that is capable of bending to reconfigure positioning of the at least one of the first plurality and the second plurality of trackable elements (every material is capable of bending, furthermore, the bending could come from a more wire like structure on the tracker like that shown in Fig. 2; of Sarin 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the connection feature, as taught by Kang, to the trackers of Sarin, since this is a well-known structure that allows for the tracker to be connected to the bone (Fig. 4; paragraph [0051]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 requires the system to determine that recovering registration is not possible. Sarin detects when there is an error and there are two options of what to do, whether that be to rearrange the markers back to their original spots or to just recalibrate where they are currently at (paragraphs [0044] and [0045]). The system of Sarin does not give output whether or not recovering registration is possible or not. Based on the system of Sarin, it seems that recovering is always an option.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775